EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (the “Agreement”) made this 7th day of March, 2013 by
and among, Bassline Productions, Inc., a Nevada corporation, with offices
located at 17011 Beach Blvd, Suite 90, Huntington Beach, CA 92647 (“Bassline
Productions”) and On The Curb, LLC, a Nevada corporation, with offices located
at 153 W. Lake Mead Suite 2240, Henderson, NV 89015, (“OTC” or “the Company”) on
behalf of its interest holders, both parties hereinafter referred to as the
“Parties.”

.

BACKGROUND:

A.                The Boards of Directors of Bassline Productions and OTC have
determined that an acquisition of 100% of the outstanding membership interests
in OTC by Bassline Productions through an exchange upon the terms and subject to
the conditions set forth in this Agreement, would be fair and in the best
interests of Bassline Productions and OTC’s interest holders, and the Boards of
Directors of Bassline Productions and OTC have approved such Exchange, pursuant
to which all of the right, title and interest in and to 100% of the ownership
interest in OTC (the “Ownership Interest”) will be exchanged for the right to
receive 10,000 shares of common stock of Bassline Productions (the “Exchange
Shares”).

B.                 Bassline Productions and OTC desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.

C.                 For federal income tax purposes, the Parties intend that the
Exchange shall qualify as reorganization under the provisions of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:

Article I
THE EXCHANGE

1.01          Exchange. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the Parties shall do the
following:

(a)                The interest holders of OTC will sell, convey, assign, and
transfer the Ownership Interest to Bassline Productions by delivering to
Bassline Productions executed and transferable share certificates. The Ownership
Interest transferred to Bassline Productions at the Closing shall constitute
100% of all issued and outstanding ownership interest in the Company.

(b)               As consideration for its acquisition of the Ownership
Interest, Bassline Productions shall issue the Exchange Shares to OTC by
delivering a share certificate to OTC evidencing the Exchange Shares (the
“Exchange Shares Certificate”).

1

 

(c)                For federal income tax purposes, the Exchange is intended to
constitute a “reorganization” within the meaning of Section 368 of the Code, and
the Parties shall report the transactions contemplated by the this Agreement
consistent with such intent and shall take no position in any Tax filing or
legal proceeding inconsistent therewith. The Parties to this Agreement hereby
adopt this Agreement as a “Plan of Reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
None of Bassline Productions or OTC has taken or failed to take, and after the
Effective Time (as defined below), Bassline Productions shall not take or fail
to take, any action which reasonably could be expected to cause the Exchange to
fail to qualify as a “reorganization” within the meaning of Section 368(a) of
the Code.

1.02          Effect of the Exchange. The Exchange shall have the effects set
forth in the applicable provisions of the Nevada Statutes.

1.03          Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article
VI and subject to the satisfaction or waiver of the conditions set forth in
Article V, the closing of the Exchange (the “Closing”) will take place at 10:00
a.m. U.S. Pacific Standard Time on the business day upon satisfaction of the
conditions set forth in Article V (or as soon as practicable thereafter
following satisfaction or waiver of the conditions set forth in Article V) (the
“Closing Date”), at the offices of Harold P. Gewerter, Esq., 5536 S. Ft. Apache
#102, Las Vegas, NV 89148, unless another date, time or place is agreed to in
writing by the Parties hereto.

1.04          Effective Time of Exchange. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V, the Parties
shall make all filings or recordings required under Nevada Statutes. The
Exchange shall become effective at such time as is permissible in accordance
with Nevada Statutes (the time the Exchange becomes effective being the
“Effective Time”). Bassline Productions and the Company shall use reasonable
efforts to have the Closing Date and the Effective Time to be the same day.

Article II
REPRESENTATIONS AND WARRANTIES

2.01          Representations and Warranties of the Company. Except as set forth
in the disclosure schedule delivered by the OTC to Bassline Productions at the
time of execution of this Agreement (the “Company Disclosure Schedule”), the
Company represents and warrants to Bassline Productions as follows:

(a)                Organization, Standing and Power. The Company is duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. The
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect (as
defined in Section 8.02).

2

 

(b)               Subsidiaries. The Company does not own directly or indirectly,
any equity or other ownership interest in any company, corporation, partnership,
joint venture or otherwise.

(c)                Ownership Interest. The Ownership Interest represents 100% of
the issued and outstanding membership interests of the Company. There are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of the Company. There are no rights, commitments, agreements, arrangements or
undertakings of any kind to which the Company is a party or by which it is bound
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional ownership interests of the Company or obligating
the Company to issue, grant, extend or enter into any such right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of the Company to
repurchase, redeem or otherwise acquire or make any payment in respect of the
ownership interests of the Company.

(d)               Authority; Noncontravention. The Company has all requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been (or at Closing will have been) duly authorized by
all necessary action on the part of the Company. This Agreement has been duly
executed and when delivered by the Company shall constitute a valid and binding
obligation of the Company, enforceable against the Company and the selling
interest holders, as applicable, in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Company under, (i) the Company’s articles of
organization or organizational agreement, if any, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to the Company or could not prevent, hinder or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement.

(e)                Governmental Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
United States court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to the Company
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the

3

 

 

transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act of 1933, as amended (the “Securities Act”) or
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).

(f)                Financial Statements.

(i)                 Bassline Productions has received a copy of the unaudited
consolidated financial statements of the Company (collectively, the “Company
Financial Statements”). The Company Financial Statements fairly present the
financial condition of the Company at the dates indicated and its results of
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims against, debts and liabilities of the Company, fixed
or contingent, and of whatever nature.

(ii)               Since the date of the balance sheet (the “Company Balance
Sheet Date”), there has been no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operations or prospects, of the Company, whether as a result of any
legislative or regulatory change, revocation of any license or rights to do
business, fire, explosion, accident, casualty, labor trouble, flood, drought,
riot, storm, condemnation, act of God, public force or otherwise and no material
adverse change in the assets or liabilities, or in the business or condition,
financial or otherwise, or in the results of operation or prospects, of the
Company except in the ordinary course of business.

(iii)             Since the Company Balance Sheet Date, the Company has not
suffered any damage, destruction or loss of physical property (whether or not
covered by insurance) affecting its condition (financial or otherwise) or
operations (present or prospective), nor has the Company, except as disclosed in
writing to Bassline Productions, issued, sold or otherwise disposed of, or
agreed to issue, sell or otherwise dispose of, any shares or any other security
of the Company and has not granted or agreed to grant any other right to
subscribe for or to purchase any shares or any other security of the Company or
has incurred or agreed to incur any indebtedness for borrowed money.

(g)               Absence of Certain Changes or Events. Except as set forth on
Schedule 2.01(g), since the Company Balance Sheet Date, the Company has
conducted its business only in the ordinary course consistent with past
practice, and there is not and has not been any:

(i)                 material adverse change with respect to the Company;

(ii)               event which, if it had taken place following the execution of
this Agreement, would not have been permitted by Section 3.01 without prior
consent of Bassline Productions;

(iii)             condition, event or occurrence which could reasonably be
expected to prevent, hinder or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement;

(iv)             incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices or as disclosed to Bassline
Productions in writing;

4

 

(v)               creation or other incurrence by the Company of any lien on any
asset other than in the ordinary course consistent with past practices;

(vi)             transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;

(vii)           labor dispute, other than routine, individual grievances, or, to
the knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

(viii)         payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

(ix)             write-offs or write-downs of any assets of the Company;

(x)               creation, termination or amendment of, or waiver of any right
under, any material contract of the Company;

(xi)             damage, destruction or loss having, or reasonably expected to
have, a material adverse effect on the Company;

(xii)           other condition, event or occurrence which individually or in
the aggregate could reasonably be expected to have a material adverse effect or
give rise to a material adverse change with respect to the Company; or

(xiii)         agreement or commitment to do any of the foregoing.

(h)               Certain Fees. Except as set forth on Schedule 2.01(h), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.

(i)                 Litigation; Labor Matters; Compliance with Laws.

(i)                 There is no suit, action or proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.

5

 

(ii)               The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Company.

(iii)             The conduct of the business of the Company complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.

(j)                 Benefit Plans. The Company is not a party to any Benefit
Plan under which the Company currently has an obligation to provide benefits to
any current or former employee, officer or director of the Company. As used
herein, “Benefit Plan” shall mean any employee benefit plan, program, or
arrangement of any kind, including any defined benefit or defined contribution
plan, ownership plan with respect to any shares, executive compensation program
or arrangement, bonus plan, incentive compensation plan or arrangement, profit
sharing plan or arrangement, deferred compensation plan, agreement or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis, or otherwise), medical or life insurance plan
providing benefits to employees, retirees, or former employees or any of their
dependents, survivors, or beneficiaries, severance pay, termination, salary
continuation, or employee assistance plan.

(k)               Tax Returns and Tax Payments.

(i)                 The Company has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions). All such Tax Returns are true, correct and complete in
all respects. All Taxes due and owing by the Company has been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required). The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax. No claim has ever been made in writing or
otherwise addressed to the Company by a taxing authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction. The unpaid Taxes of the Company did not, as of the Company
Balance Sheet Date, exceed the reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the financial statements (rather than in
any notes thereto). Since the Company Balance Sheet Date, neither the Company
nor any of its subsidiaries has incurred any liability for Taxes outside the
ordinary course of business consistent with past custom and practice. As of the
Closing Date, the unpaid Taxes of the Company and its subsidiaries will not
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the books and records of the Company.

6





 

(ii)               No material claim for unpaid Taxes has been made or become a
lien against the property of the Company or is being asserted against the
Company, no audit of any Tax Return of the Company is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by the Company and is currently in effect. The
Company has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.

(iii)             As used herein, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium
value added, property or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
governmental authority, domestic or foreign. As used herein, “Tax Return” shall
mean any return, report or statement required to be filed with any governmental
authority with respect to Taxes.

(l)                 Environmental Matters. The Company is in compliance with all
Environmental Laws in all material respects. The Company has not received any
written notice regarding any violation of any Environmental Laws, including any
investigatory, remedial or corrective obligations. The Company holds all permits
and authorizations required under applicable Environmental Laws, unless the
failure to hold such permits and authorizations would not have a material
adverse effect on the Company. The Company is in compliance with all terms,
conditions and provisions of all such permits and authorizations in all material
respects. No releases of Hazardous Materials have occurred at, from, in, to, on
or under any real property currently or formerly owned, operated or leased by
the Company or any predecessor thereof and no Hazardous Materials are present
in, on, about or migrating to or from any such property which could result in
any liability to the Company. The Company has not transported or arranged for
the treatment, storage, handling, disposal, or transportation of any Hazardous
Material to any off-site location which could result in any liability to the
Company. The Company has no liability, absolute or contingent, under any
Environmental Law that if enforced or collected would have a material adverse
effect on the Company. There are no past, pending or threatened claims under
Environmental Laws against the Company and Company is not aware of any facts or
circumstances that could reasonably be expected to result in a liability or
claim against the Company pursuant to Environmental Laws. “Environmental Laws”
means all applicable foreign, federal, state and local statutes, rules,
regulations, ordinances, orders, decrees and common law relating in any manner
to contamination, pollution or protection of human health or the environment,
and similar state laws. “Hazardous Material” means any toxic, radioactive,
corrosive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance having any
constituent elements displaying any of the foregoing characteristics, which in
any event is regulated under any Environmental Law.

(m)             Material Contract Defaults. The Company is not, or has not
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a material default. For purposes of this Agreement, a “Material Contract”
means any contract, agreement or commitment that is effective as of the Closing
Date to which the Company is a party (i) with expected

7

 

 

receipts or expenditures in excess of $50,000, (ii) requiring the Company to
indemnify any person, (iii) granting exclusive rights to any party, (iv)
evidencing indebtedness for borrowed or loaned money in excess of $50,000 or
more, including guarantees of such indebtedness, or (v) which, if breached by
the Company in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
(C) give rise to a right of acceleration of any material obligation or loss of
any material benefit under any such contract, agreement or commitment.

(n)               Accounts Receivable. All of the accounts receivable of the
Company that are reflected on the Company Financial Statements or the accounting
records of the Company as of the Closing (collectively, the “Accounts
Receivable”) represent or will represent valid obligations arising from sales
actually made or services actually performed in the ordinary course of business
and are not subject to any defenses, counterclaims, or rights of set off other
than those arising in the ordinary course of business and for which adequate
reserves have been established. The Accounts Receivable are fully collectible to
the extent not reserved for on the balance sheet on which they are shown.

(o)               Properties. The Company has valid land use rights for all real
property that is material to its business and good, clear and marketable title
to all the tangible properties and tangible assets reflected in the latest
balance sheet as being owned by the Company or acquired after the date thereof
which are, individually or in the aggregate, material to the Company’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens,
encumbrances, claims, security interest, options and restrictions of any nature
whatsoever. Any real property and facilities held under lease by the Company is
held by it under valid, subsisting and enforceable leases of which the Company
is in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a material adverse effect.

(p)               Intellectual Property.

(i)                 As used in this Agreement, the term “Trademarks” means
trademarks, service marks, trade names, internet domain names, designs, slogans,
and general intangibles of like nature; the term “Trade Secrets” means
technology; trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models, and methodologies; the term
“Intellectual Property” means patents, copyrights, Trademarks, applications for
any of the foregoing, and Trade Secrets; the term “Company License Agreements”
means any license agreements granting any right to use or practice any rights
under any Intellectual Property (except for such agreements for off-the-shelf
products that are generally available for less than $25,000), and any written
settlements relating to any Intellectual Property, to which the Company is a
party or otherwise bound; and the term “Software” means any and all computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code.

(ii)               The Company owns or has valid rights to use the Trademarks,
trade names, domain names, copyrights, patents, logos, licenses and computer
software programs (including, without

8

 

limitation, the source codes thereto) that are necessary for the conduct of its
respective businesses as now being conducted. To the knowledge of the Company,
none of the Company’s Intellectual Property or Company License Agreements
infringe upon the rights of any third party that may give rise to a cause of
action or claim against the Company or its successors.

(q)               Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Company
Financial Statements incurred in the ordinary course of business or such
liabilities or obligations disclosed in Schedule 2.01(g).

(r)                 Full Disclosure. All of the representations and warranties
made by the Company in this Agreement, and all statements set forth in the
certificates delivered by the Company at the Closing pursuant to this Agreement,
are true, correct and complete in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to Bassline Productions or its
representatives by or on behalf of any of the Company or its affiliates in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

2.02          Representations and Warranties of Bassline Productions. Except as
set forth in the disclosure schedule delivered by Bassline Productions to the
Company at the time of execution of this Agreement (the “Bassline Productions
Disclosure Schedule”), Bassline Productions represents and warrants to the
Company as follows:

(a)                Organization, Standing and Corporate Power. Bassline
Productions is duly organized, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power and authority
and all government licenses, authorizations, permits, consents and approvals
required to own, lease and operate its properties and carry on its business as
now being conducted. Bassline Productions is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a
material adverse effect with respect to Bassline Productions.

(b)               Subsidiaries. Bassline Productions does not own directly or
indirectly, any equity or other ownership interest in any company, corporation,
partnership, joint venture or otherwise.

(c)                Capital Structure of Bassline Productions. As of the date of
this Agreement, the authorized capital stock of Bassline Productions consists of
100,000,000 shares of Bassline Productions

9

 

 

Common Stock, $0.001 par value, of which 25,000,000 shares of Bassline
Productions Common Stock are issued and outstanding and 10,000,000 shares of
Preferred stock of which none is outstanding. There are no other shares of
Bassline Productions stock issuable upon the exercise of outstanding warrants,
convertible notes, options and otherwise. Except as set forth above, no shares
of capital stock or other equity securities of Bassline Productions are issued,
reserved for issuance or outstanding. All shares which may be issued pursuant to
this Agreement will be, when issued, duly authorized, validly issued, fully paid
and nonassessable, not subject to preemptive rights, and issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.

(d)               Corporate Authority; Noncontravention. Bassline Productions
has all requisite corporate and other power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by Bassline Productions and the
consummation by Bassline Productions of the transactions contemplated hereby
have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of Bassline Productions. This Agreement has been
duly executed and when delivered by Bassline Productions shall constitute a
valid and binding obligation of Bassline Productions, enforceable against
Bassline Productions in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of Bassline
Productions under, (i) its articles of incorporation, bylaws, or other charter
documents of Bassline Productions (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to Bassline Productions, its properties or
assets, or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule, regulation or arbitration award applicable to Bassline
Productions, its properties or assets, other than, in the case of clauses (ii)
and (iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to Bassline Productions or could not prevent, hinder or
materially delay the ability of Bassline Productions to consummate the
transactions contemplated by this Agreement.

(e)                Government Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to Bassline Productions in
connection with the execution and delivery of this Agreement by Bassline
Productions, or the consummation by Bassline Productions of the transactions
contemplated hereby, except, with respect to this Agreement, any filings under
the Nevada Statutes, the Securities Act or the Exchange Act.

(f)                Financial Statements.

(i)                 The consolidated financial statements of Bassline
Productions included in the reports, schedules, forms, statements and other
documents filed by Bassline Productions with the SEC

10

 

(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “Bassline Productions SEC
Documents”), such Bassline Productions SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with U.S. generally accepted accounting principles (except, in the
case of unaudited consolidated quarterly statements, as permitted by Form 10-Q
of the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the consolidated
financial position of Bassline Productions and its consolidated subsidiaries as
of the dates thereof and the consolidated results of operations and changes in
cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Bassline Productions’s independent accountants). Except as set forth in the
Bassline Productions SEC Documents, at the date of the most recent audited
financial statements of Bassline Productions included in the Bassline
Productions SEC Documents, Bassline Productions has not incurred any liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect with respect to Bassline Productions.

(g)               Absence of Certain Changes or Events. Except as disclosed in
the Bassline Productions SEC Documents or as set forth on Schedule 2.02(g),
since Sept. 30, 2012 (the “Bassline Productions Balance Sheet Date”) Bassline
Productions has conducted its business only in the ordinary course consistent
with past practice in light of its current business circumstances, and there is
not and has not been any:

(i)                 material adverse change with respect to Bassline
Productions;

(ii)               event which, if it had taken place following the execution of
this Agreement, would not have been permitted by Section 3.01 without prior
consent of the Company;

(iii)             condition, event or occurrence which could reasonably be
expected to prevent, hinder or materially delay the ability of Bassline
Productions to consummate the transactions contemplated by this Agreement;

(iv)             incurrence, assumption or guarantee by Bassline Productions of
any indebtedness for borrowed money other than in the ordinary course and in
amounts and on terms consistent with past practices or as disclosed to the
Company in writing;

(v)               creation or other incurrence by Bassline Productions of any
lien on any asset other than in the ordinary course consistent with past
practices;

(vi)             transaction or commitment made, or any contract or agreement
entered into, by Bassline Productions relating to its assets or business
(including the acquisition or disposition of any assets) or any relinquishment
by Bassline Productions of any contract or other right, in either case, material
to Bassline Productions, other than transactions and commitments in the ordinary
course consistent with past practices and those contemplated by this Agreement;

11

 

(vii)           labor dispute, other than routine, individual grievances, or, to
the knowledge of Bassline Productions, any activity or proceeding by a labor
union or representative thereof to organize any employees of Bassline
Productions or any lockouts, strikes, slowdowns, work stoppages or threats by or
with respect to such employees;

(viii)         payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

(ix)             write-offs or write-downs of any assets of Bassline
Productions;

(x)               creation, termination or amendment of, or waiver of any right
under, any material contract of Bassline Productions;

(xi)             damage, destruction or loss having, or reasonably expected to
have, a material adverse effect on Bassline Productions;

(xii)           other condition, event or occurrence which individually or in
the aggregate could reasonably be expected to have a material adverse effect or
give rise to a material adverse change with respect to Bassline Productions; or

(xiii)         agreement or commitment to do any of the foregoing.

(h)               Certain Fees. Except as set forth on Schedule 2.02(h), no
brokerage or finder’s fees or commissions are or will be payable by Bassline
Productions to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other person with respect to the transactions
contemplated by this Agreement.

(i)                 Litigation; Labor Matters; Compliance with Laws.

(i)                 There is no suit, action or proceeding or investigation
pending or, to the knowledge of Bassline Productions, threatened against or
affecting Bassline Productions or any basis for any such suit, action,
proceeding or investigation that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect with respect to
Bassline Productions or prevent, hinder or materially delay the ability of
Bassline Productions to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Bassline Productions
having, or which, insofar as reasonably could be foreseen by Bassline
Productions, in the future could have, any such effect.

(ii)               Bassline Productions is not a party to, or bound by, any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor is it the subject of any
proceeding asserting that it has committed an unfair labor practice or seeking
to compel it to bargain with any labor organization as to wages or conditions of
employment nor is there any strike, work stoppage or other labor dispute
involving it pending or, to its knowledge, threatened, any of which could have a
material adverse effect with respect to Bassline Productions.

12

 

(iii)             The conduct of the business of Bassline Productions complies
with all statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or arbitration awards applicable thereto.

(j)                 Benefit Plans. Bassline Productions is not a party to any
Benefit Plan under which Bassline Productions currently has an obligation to
provide benefits to any current or former employee, officer or director of
Bassline Productions.

(k)               Certain Employee Payments. Bassline Productions is not a party
to any employment agreement which could result in the payment to any current,
former or future director or employee of Bassline Productions of any money or
other property or rights or accelerate or provide any other rights or benefits
to any such employee or director as a result of the transactions contemplated by
this Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

(l)                 Tax Returns and Tax Payments.

(i)                 Bassline Productions has timely filed with the appropriate
taxing authorities all Tax Returns required to be filed by it (taking into
account all applicable extensions). All such Tax Returns are true, correct and
complete in all respects. All Taxes due and owing by Bassline Productions has
been paid (whether or not shown on any Tax Return and whether or not any Tax
Return was required). Bassline Productions is not currently the beneficiary of
any extension of time within which to file any Tax Return or pay any Tax. No
claim has ever been made in writing or otherwise addressed to Bassline
Productions by a taxing authority in a jurisdiction where Bassline Productions
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. The unpaid Taxes of Bassline Productions did not, as of the
Bassline Productions Balance Sheet Date, exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the financial
statements (rather than in any notes thereto). Since the Bassline Productions
Balance Sheet Date, neither the Company nor any of its subsidiaries has incurred
any liability for Taxes outside the ordinary course of business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of Bassline
Productions and its subsidiaries will not exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the books and records of
Bassline Productions.

(ii)               No material claim for unpaid Taxes has been made or become a
lien against the property of Bassline Productions or is being asserted against
Bassline Productions, no audit of any Tax Return of Bassline Productions is
being conducted by a tax authority, and no extension of the statute of
limitations on the assessment of any Taxes has been granted by Bassline
Productions and is currently in effect. Bassline Productions has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.

13

 

(m)             Environmental Matters. Bassline Productions is in compliance
with all Environmental Laws in all material respects. Bassline Productions holds
all permits and authorizations required under applicable Environmental Laws,
unless the failure to hold such permits and authorizations would not have a
material adverse effect on Bassline Productions. Bassline Productions is
compliance with all terms, conditions and provisions of all such permits and
authorizations in all material respects. No releases of Hazardous Materials have
occurred at, from, in, to, on or under any real property currently or formerly
owned, operated or leased by Bassline Productions or any predecessor thereof and
no Hazardous Materials are present in, on, about or migrating to or from any
such property which could result in any liability to Bassline Productions.
Bassline Productions has not transported or arranged for the treatment, storage,
handling, disposal, or transportation of any Hazardous Material to any off-site
location which could result in any liability to Bassline Productions. Bassline
Productions has no liability, absolute or contingent, under any Environmental
Law that if enforced or collected would have a material adverse effect on
Bassline Productions. There are no past, pending or threatened claims under
Environmental Laws against Bassline Productions and Bassline Productions is not
aware of any facts or circumstances that could reasonably be expected to result
in a liability or claim against Bassline Productions pursuant to Environmental
Laws.

(n)               Material Contract Defaults. Bassline Productions is not, or
has not, received any notice or has any knowledge that any other party is, in
default in any respect under any Bassline Productions Material Contract; and
there has not occurred any event that with the lapse of time or the giving of
notice or both would constitute such a material default. For purposes of this
Agreement, a “Bassline Productions Material Contract” means any contract,
agreement or commitment that is effective as of the Closing Date to which
Bassline Productions is a party (i) with expected receipts or expenditures in
excess of $5,000, (ii) requiring Bassline Productions to indemnify any person,
(iii) granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $5,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by Bassline Productions in such a
manner would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from Bassline Productions or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.

(o)               Properties. Bassline Productions has valid land use rights for
all real property that is material to its business and good, clear and
marketable title to all the tangible properties and tangible assets reflected in
the latest balance sheet as being owned by Bassline Productions or acquired
after the date thereof which are, individually or in the aggregate, material to
Bassline Productions’s business (except properties sold or otherwise disposed of
since the date thereof in the ordinary course of business), free and clear of
all material liens, encumbrances, claims, security interest, options and
restrictions of any nature whatsoever. Any real property and facilities held
under lease by Bassline Productions are held by them under valid, subsisting and
enforceable leases of which Bassline Productions is in compliance, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a material adverse effect.

14

 

(p)               Intellectual Property. Bassline Productions owns or has valid
rights to use the Trademarks, trade names, domain names, copyrights, patents,
logos, licenses and computer software programs (including, without limitation,
the source codes thereto) that are necessary for the conduct of its business as
now being conducted. All of Bassline Productions’s licenses to use Software
programs are current and have been paid for the appropriate number of users. To
the knowledge of Bassline Productions, none of Bassline Productions’s
Intellectual Property or Bassline Productions License Agreements infringe upon
the rights of any third party that may give rise to a cause of action or claim
against Bassline Productions or its successors.

(q)               Board Determination. The Board of Directors of Bassline
Productions has unanimously determined that the terms of the Exchange are fair
to and in the best interests of Bassline Productions and its stockholders.

(r)                 Required Bassline Productions Share Issuance Approval.
Bassline Productions represents that the issuance of the Exchange Shares to the
Selling Member will be in compliance with the Nevada Statutes and the Bylaws of
Bassline Productions.

(s)                Undisclosed Liabilities. Bassline Productions has no
liabilities or obligations of any nature (whether fixed or unfixed, secured or
unsecured, known or unknown and whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations reflected or reserved against
in the Bassline Productions SEC Documents incurred in the ordinary course of
business.

(t)                 Full Disclosure. All of the representations and warranties
made by Bassline Productions in this Agreement, and all statements set forth in
the certificates delivered by Bassline Productions at the Closing pursuant to
this Agreement, are true, correct and complete in all material respects and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make such representations, warranties or
statements, in light of the circumstances under which they were made,
misleading. The copies of all documents furnished by Bassline Productions
pursuant to the terms of this Agreement are complete and accurate copies of the
original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
the Company or its representatives by or on behalf of Bassline Productions and
the Bassline Productions Stockholders in connection with the negotiation of this
Agreement and the transactions contemplated hereby do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading.

Article III
COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

3.01          Conduct of the Company and Bassline Productions. From the date of
this Agreement and until the Effective Time, or until the prior termination of
this Agreement, the Company and Bassline Productions shall not, unless mutually
agreed to in writing:

15

 

(a)                engage in any transaction, except in the normal and ordinary
course of business, or create or suffer to exist any lien or other encumbrance
upon any of their respective assets or which will not be discharged in full
prior to the Effective Time;

(b)               sell, assign or otherwise transfer any of their assets, or
cancel or compromise any debts or claims relating to their assets, other than
for fair value, in the ordinary course of business, and consistent with past
practice;

(c)                fail to use reasonable efforts to preserve intact their
present business organizations, keep available the services of their employees
and preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time;

(d)               except for matters related to complaints by former employees
related to wages, suffer or permit any material adverse change to occur with
respect to the Company and Bassline Productions or their business or assets; or

(e)                make any material change with respect to their business in
accounting or bookkeeping methods, principles or practices, except as required
by GAAP.

16





 

Article IV
ADDITIONAL AGREEMENTS

4.01          Access to Information; Confidentiality.

(a)                The Company shall, and shall cause its officers, employees,
counsel, financial advisors and other representatives to, afford to Bassline
Productions and its representatives reasonable access during normal business
hours during the period prior to the Effective Time to its and to the Company’s
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its officers, employees and
representatives to, furnish promptly to Bassline Productions all information
concerning its business, properties, financial condition, operations and
personnel as such other party may from time to time reasonably request. For the
purposes of determining the accuracy of the representations and warranties of
Bassline Productions set forth herein and compliance by Bassline Productions of
its obligations hereunder, during the period prior to the Effective Time,
Bassline Productions shall provide the Company and its representatives with
reasonable access during normal business hours to its properties, books,
contracts, commitments, personnel and records as may be necessary to enable the
Company to confirm the accuracy of the representations and warranties of
Bassline Productions set forth herein and compliance by Bassline Productions of
its obligations hereunder, and, during such period, Bassline Productions shall,
and shall cause its officers, employees and representatives to, furnish promptly
to the Company upon its request (i) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (ii) all
other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company and Bassline Productions
will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.

(b)               No investigation pursuant to this Section 4.01 shall affect
any representations or warranties of the Parties herein or the conditions to the
obligations of the Parties hereto.

4.02          Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the Parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Exchange and the other transactions contemplated by this
Agreement. Bassline Productions and the Company shall mutually cooperate in
order to facilitate the achievement of the benefits reasonably anticipated from
the Exchange.

4.03          Public Announcements. Bassline Productions, on the one hand, and
the Company, on the other hand, will consult with each other before issuing, and
provide each other the opportunity to review and comment upon, any press release
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The Parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.

17

 



4.04          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

4.05          No Solicitation. Except as previously agreed to in writing by the
other party, neither the Company nor Bassline Productions shall authorize or
permit any of its officers, directors, agents, representatives, or advisors to
(a) solicit, initiate or encourage or take any action to facilitate the
submission of inquiries, proposals or offers from any person relating to any
matter concerning any exchange, merger, consolidation, business combination,
recapitalization or similar transaction involving the Company or Bassline
Productions, respectively, other than the transaction contemplated by this
Agreement or any other transaction the consummation of which would or could
reasonably be expected to impede, interfere with, prevent or delay the Exchange
or which would or could be expected to dilute the benefits to either the Company
or Bassline Productions of the transactions contemplated hereby. The Company or
Bassline Productions will immediately cease and cause to be terminated any
existing activities, discussions and negotiations with any Parties conducted
heretofore with respect to any of the foregoing.

Article V
CONDITIONS PRECEDENT

5.01          Conditions to Each Party’s Obligation to Effect the Exchange. The
obligation of each Party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

(a)                No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the Exchange
shall have been issued by any court of competent jurisdiction or any other
Governmental Entity having jurisdiction and shall remain in effect, and there
shall not be any applicable legal requirement enacted, adopted or deemed
applicable to the Exchange that makes consummation of the Exchange illegal.

(b)               Governmental Approvals. All authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by, any Governmental Entity having jurisdiction which
the failure to obtain, make or occur would have a material adverse effect on
Bassline Productions or the Company shall have been obtained, made or occurred.

(c) No Litigation. There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, Bassline Productions or any of
its subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Bassline Productions.

18

 

5.02          Conditions Precedent to Obligations of Bassline Productions. The
obligation of Bassline Productions to effect the Exchange and otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions:

(a)                Representations, Warranties and Covenants. The
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality or
material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) the Company shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Effective Time.

(b)               Consents. Bassline Productions shall have received evidence,
in form and substance reasonably satisfactory to it, that such licenses,
permits, consents, approvals, authorizations, qualifications and orders of
governmental authorities and other third Parties as necessary in connection with
the transactions contemplated hereby have been obtained.

(c)                No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets) and properties of the Company
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company.

(d)               Delivery of the Assignment of Ownership Interest. The selling
interest holders shall have delivered the share certificates to Bassline
Productions on the Closing Date.

(e)                Due Diligence Investigation. Bassline Productions shall be
reasonably satisfied with the results of its due diligence investigation of the
Company in its sole and absolute discretion.

5.03          Conditions Precedent to Obligation of the Company. The obligation
of the Company to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

(a)                Representations, Warranties and Covenants. The
representations and warranties of Bassline Productions in this Agreement shall
be true and correct in all material respects (except for such representations
and warranties that are qualified by their terms by a reference to materiality
or material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) Bassline Productions shall have performed and complied in
all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it prior to the
Effective Time.

 (b)               Consents. The Company shall have received evidence, in form
and substance reasonably satisfactory to it, that such licenses, permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities and other third Parties as necessary in connection with the
transactions contemplated hereby have been obtained.

19







(c)                No Material Adverse Change. There shall not have occurred any
change in the business, condition (financial or otherwise), results of
operations or assets (including intangible assets) and properties of Bassline
Productions that, individually or in the aggregate, could reasonably be expected
to have a material adverse effect on Bassline Productions.

(d)               Board Resolutions. The Company shall have received resolutions
duly adopted by Bassline Productions’s board of directors approving the
execution, delivery and performance of the Agreement and the transactions
contemplated by the Agreement.

(e)               Resignations. The current officers and directors of Bassline
Productions shall appoint Tamio Stehrenberger to all officer and director
positions and tender their resignations at the time of the closing.

(f)               Delivery of the Exchange Shares Certificate. The Company shall
have received the Exchange Shares Certificate on the Closing Date.

(g)               Current Report. Bassline Productions shall file a Form 8-K
with the SEC within four (4) business days of the Closing Date containing
information about the Exchange.

(h)               Due Diligence Investigation. The Company shall be reasonably
satisfied with the results of its due diligence investigation of Bassline
Productions in its sole and absolute discretion.



Article VI
TERMINATION, AMENDMENT AND WAIVER

6.01          Termination. This Agreement may be terminated and abandoned at any
time prior to the Effective Time of the Exchange:

(a)                by mutual written consent of Bassline Productions and the
Company;

(b)               by either Bassline Productions or the Company if any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
Exchange and such order, decree, ruling or other action shall have become final
and nonappealable;

(c)                by either Bassline Productions or the Company if the Exchange
shall not have been consummated on or before January 10, 2013 (other than as a
result of the failure of the party seeking to terminate this Agreement to
perform its obligations under this Agreement required to be performed at or
prior to the Effective Time.);

(d)               by Bassline Productions, if a material adverse change shall
have occurred relative to the Company (and not curable within thirty (30) days);

20

 

(e)                by the Company if a material adverse change shall have
occurred relative to Bassline Productions (and not curable within thirty (30)
days);

(f)                by Bassline Productions, if the Company willfully fails to
perform in any material respect any of its material obligations under this
Agreement; or

(g)               by the Company, if Bassline Productions willfully fails to
perform in any material respect any of its obligations under this Agreement.

6.02          Effect of Termination. In the event of termination of this
Agreement by either the Company or Bassline Productions as provided in Section
6.01, this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of Bassline Productions or the Company,
other than the provisions of the last sentence of Section 4.01(a) and this
Section 6.02. Nothing contained in this Section shall relieve any party for any
breach of the representations, warranties, covenants or agreements set forth in
this Agreement.

6.03          Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties upon approval by
the party, if such party is an individual, and upon approval of the Board of
Director of Bassline Productions and of the Company.

6.04          Extension; Waiver. Subject to Section 6.01(c), at any time prior
to the Effective Time, the Parties may (a) extend the time for the performance
of any of the obligations or other acts of the other Parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

6.05          Return of Documents. In the event of termination of this Agreement
for any reason, Bassline Productions and the Company will return to the other
party all of the other party’s documents, work papers, and other materials
(including copies) relating to the transactions contemplated in this Agreement,
whether obtained before or after execution of this Agreement. Bassline
Productions and the Company will not use any information so obtained from the
other party for any purpose and will take all reasonable steps to have such
other party’s information kept confidential.

Article VII
INDEMNIFICATION AND RELATED MATTERS

7.01          Survival of Representations and Warranties. The representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until twelve (12) months after the Effective Time
(except for with respect to Taxes, which shall survive for the applicable
statute of limitations plus 90 days, and covenants that by their terms survive
for a longer period).

21

 

7.02          Indemnification.

(a)                Bassline Productions shall indemnify and hold the selling
interest holders and the Company harmless for, from and against any and all
liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) (collectively,
“Losses”) to which Bassline Productions may become subject resulting from or
arising out of any breach of a representation, warranty or covenant made by
Bassline Productions as set forth herein.

(b)               The Company and selling interest holders shall jointly
indemnify and hold Bassline Productions and Bassline Productions’s officers and
directors (“Bassline Productions’s Representatives”) harmless for, from and
against any and all Losses to which Bassline Productions or Bassline
Productions’s Representatives may become subject resulting from or arising out
of (1) any breach of a representation, warranty or covenant made by the Company
as set forth herein; or (2) any and all liabilities arising out of or in
connection with: (A) any of the assets of the Company prior to the Closing; or
(B) the operations of the Company prior to the Closing.

7.03          Notice of Indemnification. Promptly after the receipt by any
indemnified party (the “Indemnitee”) of notice of the commencement of any action
or proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article VII, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith. The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VII, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VII or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the

22

 

Indemnitee shall first supply such Indemnifying Party with a copy of a final
court judgment or decree holding the Indemnitee liable on such claim or, failing
such judgment or decree, the terms and conditions of the settlement or
compromise of such claim. An Indemnitee’s failure to supply such final court
judgment or decree or the terms and conditions of a settlement or compromise to
such Indemnifying Party shall not relieve such Indemnifying Party of any of its
indemnification obligations contained in this Article VII, except where, and
solely to the extent that, such failure actually and materially prejudices the
rights of such Indemnifying Party. If the Indemnifying Party is defending the
claim as set forth above, the Indemnifying Party shall have the right to settle
the claim only with the consent of the Indemnitee.

Article VIII
GENERAL PROVISIONS

8.01          Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
below (or at such other address for a party as shall be specified by like
notice.) Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be deemed given and effective on the
earliest of: (a) on the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day,
(b) on the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

If to Bassline Productions:

17011 Beach Blvd, Suite 90

Huntington Beach, CA 92647

 

 

If to the Company:

 

153 W. Lake Mead Suite 2240

Henderson, NV 89015

 

 

8.02          Definitions. For purposes of this Agreement:

(a)                an “affiliate” of any person means another person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person;

23

 

(b)               “material adverse change” or “material adverse effect” means,
when used in connection with the Company or Bassline Productions, any change or
effect that either individually or in the aggregate with all other such changes
or effects is materially adverse to the business, assets, properties, condition
(financial or otherwise) or results of operations of such party and its
subsidiaries taken as a whole (after giving effect in the case of Bassline
Productions to the consummation of the Exchange);

(c)                “person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization or other entity; and
(d) a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.

8.03          Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

8.04          Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the Parties any rights or
remedies.

8.05          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

8.06          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.

8.07          Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the Parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

24

 

8.08          Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

8.09          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement. This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other Parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

8.10          Attorneys Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
Parties hereto agree that the prevailing party or Parties shall be entitled to
recover from the other party or Parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.

8.11          Currency. All references to currency in this Agreement shall refer
to the lawful currency of the United States of America.

[Signature Page Follows]

25

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

Bassline Productions, Inc.




By: /s/ Tamio Sthrenberger

Tamio Stehrenberger, President and CEO

On The Curb, LLC

By: /s/ Tamio Sthrenberger

Tamio Stehrenberger, Manager and Member



 

 

26





 

 